Citation Nr: 0942476	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  05-22 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hand tremors 
including as due to service-connected asthma.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 
September 1984.  The Veteran also served for a period of time 
in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The Board denied the Veteran's claims in March 2007.  In June 
2008, the Veteran's attorney and the VA's General Counsel 
filed a joint motion with the United States Court of Appeals 
for Veterans Claims to vacate the Board's decision and remand 
the case.  The Court granted the motion.  VA was to consider 
and discuss whether the Veteran's statements should be 
considered lay evidence because she served as a medical 
specialist in service.  


FINDING OF FACT

The Veteran does not have bilateral hand tremors that are 
attributable to military service, or were caused or made 
worse by service-connected disability.  


CONCLUSION OF LAW

The Veteran does not have bilateral hand tremors that are the 
result of disease or injury incurred in or aggravated during 
active military service; and that disability is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009) 38 C.F.R. § 3.310 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in March 2004; a rating decision 
in July 2004; a statement of the case in February 2005; and a 
supplemental statement of the case in March 2009.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claim, evidence considered, 
pertinent laws and regulations, and reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with evidence obtained, the evidence needed, and 
the responsibilities of the parties in obtaining the 
evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the August 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations and 
medical opinions in relation to the claim.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  Furthermore, the Board finds 
that if there is any deficiency in the notice to the Veteran 
or the timing of the notice it is harmless error because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate 
notice was provided, but the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore the error was 
harmless).  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, certain 
chronic diseases, including organic diseases of the nervous 
system, may be presumed to have been incurred during service 
if the disorder becomes manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, the regulations provide that service connection 
is warranted for disability that is proximately due to or the 
result of a service-connected disease or injury and any 
increase in disability that is proximately due to or the 
result of a service-connected disease of injury.  38 C.F.R. § 
3.310 (2006 & 2009); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's service separation form documents that her 
military occupation specialty (MOS) was a medical specialist 
for two years six months.  The record also reflects that she 
took a medical specialist class for six weeks in service.  

The Veteran's service treatment records reveal that she was 
treated for a partial tear of the radial collateral ligament 
in March 1983.  She reported that she caught her left small 
finger in a padlock and twisted it.  No dislocation was 
noted.  The Veteran was seen for a follow-up one week later 
and she reported decreased pain and improved stability.  The 
examiner noted decreased grip strength of the left hand 
secondary to the injury.  Physical examinations performed in 
September 1986 and January 1989 revealed normal clinical 
evaluations of the Veteran's upper extremities.  She did not 
report any problems with her hands on reports of medical 
history forms prepared in conjunction with those 
examinations.  

The Veteran submitted several statements indicating that her 
tremors began while she was in her service in the Army and 
the Reserves.  She provided testimony at an informal 
conference hearing in October 2004.  She said she noticed 
shaking in her hands in 1990-1991 and that her hands shook 
when she tried to hold a weapon.  

The Veteran submitted an excerpt from a Physician's Desk 
Reference (PDR) which indicates that tremors can be an 
adverse reaction to using Salmeterol (severent inhalation 
aerosol).  The information indicates that data from small-
dose response studies have shown an apparent dose 
relationship for tremor among other things.  

The Veteran submitted a lay statement from her pastor in 
October 2004.  The statement indicates that the pastor met 
the Veteran in 1994 and noticed the Veteran's hands shaking.  
She said the Veteran told her the shaking was a result of her 
military service.  The pastor indicated that the Veteran told 
her the shaking began while the Veteran was in the military 
and that her hands still shake.  

Associated with the claims file are private treatment reports 
from Hennepin County Medical Center dated from November 1994 
to December 2000.  The records indicate that in November 2000 
the Veteran reported a hand tremor affecting both hands worse 
in the left hand.  She said the tremor affected some of her 
activities in holding certain objects.  Physical examination 
revealed a bilateral intention tremor left greater than 
right. The examiner said it was a relatively fine tremor.  
The examiner prescribed Primidone because the Veteran had 
contraindications to beta-blockers.  

Associated with the claims file are records from Noran 
Neurological Clinic.  An electromyograph (EMG) was obtained 
in September 2003.  A left ulnar motor study showed a 
significant drop in conduction velocity across the elbow.  A 
needle EMG indicated that there was electrophysiologic 
evidence of mild left ulnar neuropathy at the elbow.  The 
Veteran was examined following a motor vehicle accident.  The 
Veteran reported multiple neurologic complaints.  She said 
she noticed a hand tremor over the past two years.  She 
reported that the tremor was greater in the left hand but 
also present in the right.  She said she noticed it when her 
arm was at rest but it increased when she used the arm.  
Physical examination revealed normal motor power, tone, and 
bulk in all four extremities.  There was no weakness of the 
left abductor digiti minimi or first dorsal interosseous.  
Light touch was decreased in the left fourth and fifth digits 
but was normal thoughout the right upper extremity.  Reflexes 
were symmetric through the upper extremities and gait was 
normal.  The examiner indicated that a tremor was noted in 
the left greater than right arms and present at rest and of 
intermediate frequency.  It increased with finger-nose-finger 
movements but appeared to decrease at end pointing.  The 
examiner assessed the Veteran with left ulnar neuropathy at 
the elbow and upper extremity tremor with mixed features of 
resting versus intention tremor.  

The Veteran was afforded a VA examination by a physician in 
June 2004.  The Veteran reported bilateral hand tremors left 
greater than right.  The onset was gradual and occurring on 
an intermittent basis in 1990 and has become more progressive 
with time.  She denied trauma, a family history of tremors, 
and a family history of Parkinson's and other neurological 
disorders and multiple sclerosis.  She denied the use of 
alcohol.  She denied pain and weakness in the hands but said 
she had numbness and tingling in both hands and fingers 
except for her thumbs.  The Veteran reported an increase in 
her tremors with movement, eating, drinking from a glass, 
writing letters, and buttoning buttons.  She said nothing 
decreased her hand tremors.  An EMG of the left upper 
extremity performed in September 2003 at the Noran Clinic was 
noted to be abnormal and consistent with a mild left ulnar 
neuropathy at the elbow.  A magnetic resonance imaging (MRI) 
of the neck revealed moderate degenerative changes of C5-6 
and a private physician felt the Veteran had left ulnar 
neuropathy at the elbow with upper extremity tremor with new 
features of resting versus intention tremor.  The examiner 
said the Veteran used Norvasc, Dyazide, Advair, and Ventolin 
inhaler.  The Veteran indicated that she used the inhaler 
infrequently and that there was no relationship with her 
symptomatology.  She also indicated that she took Claritin 
and that there was no relationship between Claritin and her 
symptoms.

Physical examination revealed no resting tremor or a resting 
pill-rolling tremor.  Deep tendon reflexes were positive two 
and symmetric for both upper extremities.  Motor examination 
revealed normal bulk, tone, and strength in the upper 
extremities.  Sensory examination revealed intact 
proprioception with decreased sensation in all digits.  There 
was no evidence of diakinesia, cogwheel rigidity, or pill-
rolling tremor to suggest Parkinson's.  Coordination testing 
revealed negative Romberg, negative heel-to-shin, and 
negative rapid alternating movements.  The examiner found 
that the Veteran had increased tremors more pronounced on the 
left.  Her gait was within normal limits and she was able to 
walk on her heels and toes, squat, and return to a standing 
position.  She had full range of motion of her upper 
extremities without restriction.  The examiner said the 
Veteran was able to write her signature which was legible and 
neat.  The examiner diagnosed the Veteran with bilateral 
intention tremors of both hands, left greater than right.  
The examiner noted that the examination at the Noran Clinic 
indicated that the upper extremity tremor had mixed features 
of resting versus intention tremor.  The examiner concluded 
that it might be just as likely as not that the Veteran's 
fine tremors originally occurred while the Veteran was in 
active military service.

An addendum opinion was obtained from the June 2004 VA 
examiner in September 2004.  The examiner opined that the 
Veteran's bilateral hand tremors were not caused by injury to 
her left finger which was caught in a padlock and twisted in 
service in March 1983.  The examiner indicated that the hand 
tremors were not service-connected or caused by the Veteran's 
injury in service.  

Associated with the claims file is a letter from M. Stillman, 
M.D., dated in December 2004.  Dr. Stillman was an internist 
at Hennepin County Medical Center and was the Veteran's 
primary care provider.  He noted that the Veteran had a known 
history of asthma and used inhaled beta agonists and inhaled 
steroids for her asthma.  He said she occasionally used oral 
prednisone for asthma exacerbations.  Dr. Stillman said the 
Veteran had a bilateral hand tremor at rest which was 
somewhat seen with movement as well.  He said the tremor was 
likely an essential tremor.  He said it was possible that the 
Veteran's beta agonists contributed to her tremor because 
tremor is a known side effect of beta agonists.  

Associated with the claims file is a January 2009 VA 
examination performed by a physician.  The Veteran reported 
that she first noticed a hand tremor in the early 1990s which 
began in the left hand and spread to the right hand.  At the 
time the tremor was noticed that Veteran was taking multiple 
medications for asthma including Prednisone, Theophylline, 
and Albuterol.  Over time the tremor worsened and her writing 
became less legible.  She had difficulty holding a bowl or 
plate, using utensils, drinking from a cup.  The Veteran 
reported that a neurologist told her that it was "not 
Parkinson's disease" and that she had never received 
treatment for the tremor.  Physical examination revealed no 
resting tremor, no head tremor, no lower extremity tremor, 
and no quavering voice.  The examiner found she had a marked 
postural tremor of the right and left upper extremity.  
Posture was normal.  Gait was brisk with normal base and 
symmetrical arm swing.  Pivot turn was well-performed without 
evidence of imbalance and muscle tone was within normal 
limits.  The examiner indicated that the Veteran had an 
essential tremor enhanced by Albuterol and steroids.  The 
examiner opined that the Veteran's essential hand tremors 
were not related to her military service including the 
incident in 1983.  The examiner's rationale was that the 
Veteran first reported the tremors in early 1990 over seven 
years after the 1983 incident.  The examiner found that the 
tremors were bilateral and did not occur at rest, which 
indicated an essential hand tremor.  The examiner opined that 
a local injury to the hand would more likely than not cause a 
tremor to the injured hand if a tremor was to be cause by 
such an injury, which was  a low medical probability.  
Finally, the examiner opined that there were no other 
stigmata of a more systemic neurological disorder such as 
Parkinson's because there was no resting tremor and no gait 
disturbance as would be expected with Parkinson's.  

An addendum opinion was obtained from a VA physician in March 
2009.  The examiner reviewed the claims file and opined that 
there was no evidence to support the contention that the 
Veteran's familial hand tremor was related to any disease or 
injury during the Veteran's service.  The examiner found that 
she had an essential hand tremor and that the condition was 
not related to disease or injury during her service.  The 
examiner found that the pattern of onset of the tremor, the 
course of the tremor over time, and the history of 
aggravation and improvement documented in the examination 
were all consistent with an essential hand tremor and not 
consistent with a tremor caused by disease or injury such as 
would be expected in a patient with Parkinson's.  The 
examiner also opined that the Veteran's essential tremor was 
not related to the medication used for her service-connected 
asthma.  The examiner found that the asthma medications were 
known to cause tremors as a side effect when used in high 
dosage during flares of asthma but they were not 
etiologically related to causing permanent tremors.  The 
examiner noted that medications used for the treatment of 
asthma had a temporary side effect of tremors which occurred 
in patients with or without essential tremors.  The examiner 
found that a patient with essential tremors would see a 
temporary aggravation of the tremors which would abate when 
the medication was decreased or eliminated.  The examiner 
found that the Veteran's tremors had behaved in such a 
fashion.  The examiner concluded that the medication 
prescribed for the Veteran's asthma did not cause the hand 
tremors or permanently increase the severity of the hand 
tremors beyond the natural course of the disorder.  

Associated with the claims file is a VA addendum medical 
opinion from a physician dated in July 2009.  The examiner 
reviewed the claims file.  The examiner indicated that the 
service medical records did not provide any documentation or 
evaluation for complaints of a hand tremor.  The examiner 
noted that the Veteran was evaluated on numerous occasions, 
including for an injury to the left little finger diagnosed 
as a partial tear of the radial collateral ligament but never 
mentioned a hand tremor.  The examiner indicated that the 
first documentation of hand tremors was in November 2000, 
sixteen years after the Veteran separated from service at 
which time she reported complaints of intention tremor in 
both hands left worse than right.  The examiner noted that 
the Veteran was evaluated for an exacerbation of asthma in 
November 1990 and in December 1990 she underwent a 
neurological examination which was normal without any mention 
of hand tremors.  In September 2003 the Veteran was evaluated 
for neurologic complaints and pain following a motor vehicle 
accident and the examiner noticed a hand tremor which the 
Veteran said she had noticed over the past two years left 
worse than right.  In January 2009, she was diagnosed with an 
essential tremor at a neurology examination.  The examiner 
opined that the Veteran's current hand tremor was not the 
result of events which occurred while in the military and the 
condition did not manifest during her period of active 
service.  The examiner indicated that the ligament injury in 
service would not result in a subsequent hand tremor since 
there was no physiologic basis.  Additionally, there was no 
evidence of a nerve injury following the injury and the 
medical evidence did not show that the tremors started in 
service.  The examiner noted that the causes of tremors 
include, but are not limited to, brain insult or injury, 
anxiety, excitement, fright, hypoglycemia, alcohol and opioid 
withdrawal, large fiber peripheral neuropathy most commonly 
observed in hereditary neuropathies, the recovery phase of 
some cases of Guillain-Barre syndrome, and chronic 
inflammatory demyelinating polyneuropathy.  The examiner 
concluded that essential tremor is the most common neurologic 
cause of postural or action tremor, with an estimated 
prevalence worldwide of up to five percent of the populations 
and that the incidence of essential tremor increases with 
age, although it often affects young individuals, especially 
when it is familial.  Finally, the examiner indicated that 
the neuropathologic basis for essential tremor is unknown and 
the data are scant.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for bilateral 
hand tremors.  

The Board notes that Veteran has not been diagnosed with any 
organic disease of the nervous system at any time since 
service.  She specifically indicated that she had not been 
diagnosed with Parkinson's disease and the June 2004 VA 
examiner, the January 2009 VA examiner, and the March 2009 VA 
examiner indicated that physical examinations of the Veteran 
did not support a diagnosis of Parkinson's disease or any 
other organic disease of the nervous system.  In any event, 
even if an organic disease of the nervous system is shown, 
there is not evidence showing that any organic disease of the 
nervous system manifested to a compensable degree within one 
year following the Veteran's separation from active service.  
Therefore, service connection may not be granted on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309.    

Moreover, although the June 2004 VA examiner initially 
indicated that it might be as likely as not that the 
Veteran's fine tremors originally occurred while she was in 
service, the examiner subsequently opined that the Veteran's 
hand tremors were not service-connected and were not caused 
by an injury during military service.  The January 2009 VA 
examiner opined that the Veteran's essential hand tremors 
were not related to her military service including the 
incident in 1983.  The examiner's rationale was that the 
Veteran first reported the tremors in early 1990, over seven 
years after the 1983 incident.  That examiner found that 
there was a low medical probability that an injury to the 
hand would cause a tremor in the injury hand.  The March 2009 
VA examiner indicated that the Veteran's bilateral hand 
tremors were also unrelated to disease or injury during her 
service in the Reserves.  Additionally, the July 2009 
physician opined that the Veteran's current hand tremor was 
not the result of events which occurred while in the military 
and the condition did not manifest during her period of 
active service because the ligament injury in service would 
not result in a subsequent hand tremor since there was no 
physiologic basis. there was no evidence of a nerve injury 
following the injury, and the medical evidence did not show 
that the tremors started in service.  Consequently, the Board 
finds that service connection is not warranted on a direct 
basis.  

With regard to service connection on a secondary basis, while 
Dr. Stillman stated that it was possible that the Veteran's 
beta agonists contributed to her tremor because tremor is a 
known side effect of beta agonists, the March 2009 VA 
examiner, after a complete review of the claims file, opined 
that the Veteran's essential tremor was not related to the 
medication used for her service-connected asthma.  The 
examiner noted that the asthma medications were known to 
cause tremors as a side effect when used in high dosage 
during flairs of asthma but they were not etiologically 
related to causing permanent tremors because medications used 
for the treatment of asthma will have a temporary side effect 
of tremors which occur in patients with or without essential 
tremors.  The examiner indicated that a patient with 
essential tremors would see a temporary aggravation of the 
tremors which would abate when the medication was decreased 
or eliminated, as in the Veteran's case.  The examiner 
concluded that the medication prescribed for the Veteran's 
asthma did not cause the Veteran's hand tremors or 
permanently increase the severity of the hand tremors beyond 
the natural course of the disorder.  Because Dr. Stillman 
gave no consideration to any such factors considered by the 
VA examiner nor did he provide a rationale for his opinion, 
the Board finds Dr. Stillman's opinion as to the likelihood 
of a relationship between the medications used for asthma and 
the Veteran's bilateral hand tremors to be far less probative 
and persuasive than that of the VA examiner.  Consequently, 
the Board finds that service connection is not warranted on a 
secondary basis.

The Board has considered the information the Veteran 
submitted which indicates that tremors can be an adverse 
reaction to using Salmeterol (severent inhalation aerosol).  
Treatise evidence can, in some circumstances, constitute 
competent medical evidence.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence may include statements contained 
in authoritative writings such as medical and scientific 
articles and research reports and analyses).  However, 
medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  Obert v. Brown, 5 Vet. 
App. 30 (1993); Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
Libertine v. Brown, 9 Vet. App. 521 (1996).

The information which has been submitted by the Veteran is 
general in nature and does not specifically relate to the 
facts and circumstances surrounding her particular case.  It 
is true that the information suggests the possibility of a 
relationship between the use of inhalation aerosol and 
tremors.  However, the discussion is limited to possible side 
effects of certain medication and does not specifically 
pertain to the facts of the Veteran's case.  Thus, the Board 
finds the information is not probative regarding the etiology 
of the Veteran's bilateral hand tremors.  

Finally, the Board notes that the Veteran served as a medical 
specialist for two years six months in service and was 
trained in a six week class in service.  However, she has not 
indicated that she is a nurse or a doctor.  Therefore, and 
despite the low threshold for being considered competent to 
render medical conclusions, her possible level of medical 
knowledge is unclear but clearly far less than that of the 
physicians who promulgated medical opinions associated with 
the claims file.  Thus, it cannot be said that she is 
competent to offer testimony on medical matters.  Cox v. 
Nicholson, 20 Vet. App. 563 (2007).  In the alternative, to 
the extent that she may be competent to render a medical 
opinion regarding diagnosis, causation, or etiology of a 
medical condition, the Board finds that the physicians who 
offered the opinions in this case are far more competent and 
that their opinions are more persuasive because of their 
greater level of training and experience.  The preponderance 
of the probative medical opinions of record specifically 
found, after a full review of the evidence, that the 
Veteran's hand tremors did not result from her military 
service and were not caused by or aggravated by her service-
connected asthma or medications used to treat asthma.  

The Board finds that the preponderance of the evidence is 
against a findings that the Veteran's bilateral hand tremors 
began in service or are related to military service or a 
service-connected disability.  Therefore, the Board finds 
that the Veteran's claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).


ORDER

Entitlement to service connection for bilateral hand tremors, 
to include as secondary to service-connected asthma, is 
denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


